DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-8, 10-16, 18-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … block A, starting an Android system normally; block B, starting a switching interface for a user to select any one of Android systems, when the terminal receives a user operation instruction; block C, sending control information of an operating system to a driver layer, when the switching interface detects the any one of Android systems selected or created by the user; block D, controlling a foreground program by the driver layer, to switch to the any one of the Android systems selected or created by the user; block E, controlling the current Android system to enter a screen-off state by the driver layer, and controlling the any one of the Android systems selected or created by the user to enter the screen-on state; block F, reading data from a virtual input device by the any one of the Android systems, and sending the data to an application in an own environment of the any one of Android systems; wherein a hardware abstraction layer adds Socket ports corresponding to the multi-Android system, through a Socket communication fork process; the Socket ports are configured to create an own Android process by any one of Android systems…in combination and relationship with the rest of claim as being claimed in claims 1, 5, 13.
Therefore, claims 2-4, 6-8, 10-12, 14-16, 18-20 are allowable as being dependent upon independent claims 1, 9, 15.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to multi-Android system.

Yen et al (Pub. No. US 2011/0107426); “Computing System Using Single Operating System to Provide Normal Security Services and High Security Services, and Methods Thereof”;

-Teaches a secure API that is designed for high security services…in the driver layer, a world switch instruction such as a Secure Monitor Call is called to activate a monitor…see par. 21-25.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436